Citation Nr: 0516080	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  96-15 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a prostate 
disability, to include as due to herbicide exposure.

2.  Entitlement to service connection for a bladder 
disability, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran
ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to April 
1973, to include duty in the Republic of Vietnam from 
February 1970 to February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appellant and veteran testified at a hearing before the 
undersigned Veterans Law Judge in June 2000.

In September 2000, the Board remanded the veteran's claim for 
further development.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam from 
February 1970 to February 1971.

2.  Microhematuria and benign prostatic hypertrophy were 
diagnosed many years after service, and are not of service 
origin or related to any incident in service.  

3.  There is no competent evidence of a diagnosis of bladder 
cancer or prostate cancer.
CONCLUSION OF LAW

1.  A bladder disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  A prostate disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above; a November 1995 statement 
of the case; August 1998, October 1999, April 2003, October 
2004, January 2005, and February 2005 supplemental statements 
of the case; and VCAA letters were sent in July 2003 and 
October 2004.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding his claim.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf.  The July 
2003 and October 2004 letters informed the veteran of what 
evidence VA would obtain.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claim.  All available records identified have been obtained 
and associated with the claims folder.  

The Board notes that the July 2003 and October 2004 letters 
were mailed to the appellant subsequent to the appealed 
rating decision in violation of the VCAA and the veteran was 
not specifically informed to furnish copies of any evidence 
in his possession as required by 38 C.F.R. § 3.159.  The 
Board, however, finds that in the instant case the appellant 
has not been prejudiced by this defect.  In this regard, the 
Board notes the appellant was provided notice of the division 
of responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

The enlistment examination and the service medical records 
are negative for any complaints or treatment for a prostate 
disability or a bladder disability.  
 
A May 1980 VA hospital summary indicates that the veteran was 
hospitalized for chronic paranoid schizophrenia and 
intermicroscopic hematuria.  It was indicated that on 
previous and present admission the veteran was noted to have 
microscopic hematuria on urinalysis.  He denied any dysuria, 
urgency, frequency, gross hematuria, or past urinary tract 
infection.  Review of systems and physical exam was noted to 
be entirely within normal limits except for a slightly 
elevated blood pressure of 130/90.  Complete blood count with 
differential was entirely within normal limits except for 
reticulocyte count of 2.2.  Direct and indirect Coombs tests 
were both negative as was 24-hour urine collection for 
protein and creatinine clearance.  ANA and rheumatoid factor 
were both negative while serum C3 and C4 were slightly 
elevated.  Report of IVP done in March 1980 revealed no 
abnormality.  Repeat urinalysis was abnormal for positive 
occult blood and 1 to 4 red blood cells per high-powered 
field.  Urine cytology times 3 was negative, as was a sickle 
cell screen.  It was noted that in light of the negative 
hemolytic workup and previous normal IVP, a cystoscopy with 
retrograde pyelography was performed in May 1980.  Findings 
at that time were entirely within normal limits, with no 
structural deviations, filling defects or other abnormalities 
noted.  Renal biopsy was offered to the veteran as a final 
diagnostic procedure but he declined.  The assessment was 
that in light of negative workup the exact etiology of the 
veteran's intermittent hematuria could not be determined. 

A March 1995 VA hospital discharge summary indicates that the 
veteran underwent a transurethral resection of the prostate, 
cystourethroscopy with random bladder biopsies, intravenous 
pyelogram, and flexible cystoscopy.  The veteran was seen in 
the urology clinic in February 1995 for hematuria.  IVP 
demonstrated normal upper tracts and a filling defect in the 
bladder consistent with prostatic enlargement.  A urine 
cytology was sent and was negative, and a urine culture 
showed a 3-cm occlusive prostate gland with a very large 
median lobe, multiple trabeculations in the bladder, and 
cellule formation.  Digital rectal examination was benign.  
There was a normal prostate-specific antigen test of 2.2, but 
because of persistent complaints of abdominal pain a CT scan 
of the abdomen and pelvis was performed.  The CT scan 
demonstrated some thickening of the posterior bladder wall 
and it was unclear whether that was due to prostatic 
enlargement or perhaps a malignancy.  The veteran was 
admitted to the urology service and taken to the operating 
room at which time cystourethroscopy, bladder biopsies, and 
prostatic biopsies were performed.  The pathology report 
demonstrated no evidence of malignancy and the examination 
under anesthesia showed no evidence of a mass.  Options were 
discussed with the veteran concerning the benign prostatic 
hyperplasia, including medical therapy versus transurethral 
resection of the prostate.  The veteran elected for 
transurethral resection of the prostate, and on March 13, 
1995, the procedure was performed.  Postoperatively, the 
veteran did very well.  His urine cleared rapidly and at that 
time showed no sign of hematuria.  

The April 1995 VA Agent Orange examination indicates that the 
veteran reported a medical history of "tumor in bladder-
prostate," and a transurethral resection of the prostate in 
March 1995.  On examination, the external genitalia and 
prostate were totally normal.  The diagnosis included 
postoperative transurethral removal historically benign 
bladder lesion.  

An April 1996 VA dental consultation note indicates that the 
veteran reported having been treated for prostate cancer.  

Subsequently, the veteran continued to be treated at VA 
facilities for various disorders.  An August 1997 VA 
psychiatry note indicates that the veteran was being followed 
by urology for cancer of the bladder.  The veteran's wife 
indicated that the veteran may have had prostate cancer.  The 
veteran was tested for prostate cancer and the results were 
negative.  

A June 1998 VA hospital discharge summary report indicates 
that the veteran had a past medical history of benign 
prostatic hypertrophy, status post transurethral resection of 
the prostate.  Laboratory tests showed urinalysis remarkable 
for 2+ blood with 3 to 4 red blood cells per high power field 
and 1+ mucus.  It was noted that a repeat urinalysis was 
ordered, but the veteran never gave urine to have the test 
run.  Follow-up as outpatient treatment was indicated.  

A September 1999 VA psychiatry note indicates that a CT scan 
showed an enlarged prostate, narrowed bladder opening 
secondary to the enlarged prostate, and an extremely 
irritated upper urethra.  The diagnosis was benign prostatic 
hypertrophy.  

An October 1999 VA hospital discharge summary report 
indicates that the veteran had a past medical history of a 
benign prostatic hypertrophy status-post transurethral 
resection of the prostate.  Laboratory tests showed 
urinalysis significant for 1+ blood.  

A November 2002 VA hospital discharge summary indicates a 
diagnosis of status- post prostatectomy in 1994 due to cancer 
of the prostate.  In the history of previous illness it was 
noted that the veteran was treated for prostatic cancer by 
prostatectomy in 1994.  

An April 2003 VA hospital report indicates that the veteran 
had microscopic hematuria.  It was noted that given the 
veteran's questionable history of prostate carcinoma, despite 
a normal prostate-specific antigen and negative IVP, oncology 
was consulted to evaluate the veteran.  The possibility of 
bladder carcinoma was considered to be minimal given the 
negative cytologies performed over the years.  Renal cell 
carcinoma was ruled out with the negative IVP.  It was noted 
that there was no diagnosis of prostate carcinoma, but the 
veteran was to be followed by urology.  

A May 2003 VA urology consult report indicates that the 
veteran was seen for a genitourinary evaluation.  The veteran 
was last seen for a urology consult in 1999.  It was noted 
that the veteran had problems with urination, but what the 
veteran's wife said and what the veteran said were two 
different things.  The veteran and his wife said that he had 
"prostate cancer."  The veteran stated that he had "laser 
surgery for his prostate" and his prostate was removed.  The 
examiner noted that he was unable to pull up any medical 
records that confirmed a diagnosis of prostate cancer.  The 
examiner noted that after discussing the subject with the 
veteran and his wife, the examiner questioned the validity of 
their knowledge concerning the veteran's prostate condition.  
The veteran reported having problems with urinary frequency, 
nocturia, and occasional urinary leakage.  An April 2003 IVP 
test showed normal renal size, shape, and contour.  There was 
no evidence of filling defects or mass lesions.  There was 
normal symmetric concentration and excretion of contrast.  
The bilateral ureters were partially outlined and were normal 
in course and caliber.  The bladder demonstrated no evidence 
of filling defect or irregular contour.  There was minimal 
post-void residual.  On the post void KUB, there was some 
contrast in the prostatic urethra, which was noted to be 
possibly related to the status post transurethral resection 
of the prostate.

On examination, the veteran was circumcised without lesions, 
descended testes without masses or tenderness, no inguinal 
hernia bilaterally.  Rectal examination showed fair tone, 
flat prostate bed without hard areas or nodules.  No firm 
areas, small amount of benign prostatic hypertrophy felt in 
left apices, no rectal masses or lesions, no blood in rectal 
vault.  The assessment was microhematuria, voiding 
dysfunction, benign prostatic hypertrophy symptoms, and 
"history of prostate cancer (unknown)."  

An addendum to the May 2003 VA urology consult indicates that 
the examiner reviewed three old medical record charts and 
there was no documented proof that the patient ever had 
prostate cancer.  

A September 2003 VA hospital discharge summary indicates that 
the veteran had a reported history of prostate cancer, and a 
prostate-specific antigen of .036.  The SPEP was negative, 
and a bone marrow aspirate for which no results were 
forwarded.  The veteran had a bone scan, abdominal and pelvic 
computed tomography scan, with contrast to rule out 
metastasis but no X-ray results were forwarded.  The veteran 
had been followed by urology for hematuria, and no records 
were found proving a diagnosis of prostate cancer.  The only 
prostate biopsy was from 1997, and it was negative for 
malignancy.  The veteran had multiple urine cytologies done, 
and they were all negative for malignancy.  

A February 2004 VA urology consult indicates that the veteran 
had microhematuria that had been worked up several times in 
the past with negative results.  It was noted that the 
veteran had a history of adenocarcinoma of the prostate and 
status-post radical retropubic prostatectomy in 1994, and 
currently had an undetectable prostate-specific antigen level 
that indicated that he was free of adenocarcinoma of the 
prostate.  The veteran reported having problems with 
urination and incontinence since his surgery.  

The assessment was microhematuria (previous workup were 
negative) and urinary incontinence.  

A March 2004 VA telephone contact note indicates that the 
veteran's physician spoke to a member of the veteran's 
family, and indicated that the presence of red blood cells in 
the urine did not mean that prostate cancer had returned.  
The physician noted that given the normal prostate-specific 
antigen, it was highly unlikely that prostate cancer had 
returned.  The physician noted that he suspected that the 
past prostate surgery was the cause of the microcytic 
hematuria.  

An April 2004 VA urology note indicates that the veteran had 
a diagnosis of asymptomatic microhematuria, negative 
hematuria workup (IVP and cystoscopy), and benign prostatic 
hypertrophy with prostatic calculi.  

A May 2004 VA hospital discharge summary indicates that the 
veteran had a history of benign prostatic hypertrophy with 
prostatic calculi.  It was noted that the veteran's past 
medical history was positive for a history of benign 
prostatic hypertrophy with transurethral resection of the 
prostate.  It was noted that there was some question in the 
veteran's medical history of prostate cancer with a 
prostatectomy, but such a diagnosis was not found in the 
available medical records.  It was indicated that the 
veteran's laboratory workup was good, and the prostate-
specific antigen was always in the very low range.  

Analysis

Service connection may be granted for a disability resulting 
from a disease or injury, which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Service connection may be granted for any 
disease or disability that is diagnosed after discharge from 
service, when all of the evidence establishes that such 
disease or disability was incurred during service.  38 C.F.R. 
§ 3.303(d).

Service connection also may be granted when the evidence 
shows that the veteran developed a chronic disease during 
service and manifests the same disease after service.  38 
C.F.R. § 3.303.  In such a case, the post-service condition 
will be service connected however remote from the time of 
service, unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

Where a veteran served continuously for ninety (90) days or 
more during a period of war and a malignant tumor becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 
3.307, 3.309.

The last date on which a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, Multiple myeloma, Non- 
Hodgkin's lymphoma, Acute and subacute peripheral neuropathy, 
Porphyria cutanea tarda, Prostate cancer, Respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), Soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, after the last date on which the veteran was exposed 
to a herbicide agent during active military, naval, or air 
service.  38 U.S.C.A. § 1116.

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that while a lay person is competent to testify as to facts 
within his own observation and recollection, such as visible 
symptoms, a lay party, such as the veteran, is not competent 
to provide probative evidence as to matters requiring 
expertise derived 
from specialized medical education, training or experience, 
such as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran and appellant assert that the veteran had bladder 
cancer and prostate cancer, due to exposure to Agent Orange 
in the Republic of Vietnam.  

The Board notes that the veteran served in the Republic of 
Vietnam from February 1970 to February 1971.  The enlistment 
examination and service medical records are negative for any 
complaints or treatment for a prostate disability or a 
bladder disability.  The earliest evidence of a genitourinary 
disorders was several years after service.  The May 1980 VA 
hospital summary that indicates that the veteran had 
microscopic hematuria on urinalysis.  After complete 
examination and laboratory workup, all systems were found to 
be entirely within normal limits.  In March 1999 the veteran 
underwent a transurethral resection of the prostate, 
cystourethroscopy with random bladder biopsies, intravenous 
pyelogram, and flexible cystoscopy.  At that time cancer of 
the bladder and prostate was ruled out.  The diagnosis was 
benign prostatic hyperplasia, and a transurethral resection 
of the prostate was performed.  The post service medical 
records do not show that the veteran was ever treated for 
prostate or bladder cancer.  

The Board notes that a November 2002 VA hospital discharge 
summary indicates a diagnosis of status-post prostatectomy in 
1994 due to cancer of the prostate, and in the history of 
previous illness it was noted that the veteran was treated 
for prostatic cancer by prostatectomy in 1994.  However, the 
Board finds that the diagnosis of status-post prostatectomy 
in 1994 due to cancer of the prostate is incorrect, as 
indicated by all other available VA records from 1980 to 2004 
that indicate that the veteran never had cancer of the 
prostate or bladder, but had diagnoses of microhematuria and 
benign prostatic hypertrophy, in other words, a non-malignant 
enlarged prostate.  Thus the presumptions permitted under 
38 C.F.R. § 3.307 and 3.309 are not applicable.  

The fact that the appellant does not meet the presumptive 
requirements as they relate to service in Vietnam does not 
preclude him from establishing service connection for the 
claimed disabilities by way of proof of actual direct 
causation or manifestations within one year after service.  
See Brock v. Brown, 10 Vet. App. 155, 160 (1997) (citing 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed.Cir. 1994) ("[p]roof 
of direct service connection . . . entails proof that 
exposure during service caused the malady that appears many 
years after service")).

In this regard, there were no diagnoses or treatment for a 
bladder or prostate disability in service, and there is a 
lack of evidence of treatment for a bladder or prostate 
disability several years after service.  Additionally, there 
is no medical evidence of record, which relates the prostate 
and bladder disorders to his military service, to include 
exposure to Agent Orange.  Accordingly, service connection is 
not warranted.  The evidence is not equipoise as to warrant 
the application of the benefit of the doubt doctrine.  
38 C.F.R. § 3.102 (2004).


ORDER

Entitlement to service connection for a prostate disability, 
to include as due to herbicide exposure, is denied.

Entitlement to service connection for a bladder disability, 
to include as due to herbicide exposure, is denied.



	                        
____________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


